COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Bray
Argued at Chesapeake, Virginia


NEWPORT NEWS SHIPBUILDING
 AND DRY DOCK COMPANY
                                     MEMORANDUM OPINION * BY
v.   Record No. 1716-99-1      CHIEF JUDGE JOHANNA L. FITZPATRICK
                                         MARCH 21, 2000
QUEEN E. WIGGINS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Jonathan H. Walker (Mason, Cowardin & Mason,
           on brief), for appellant.

           (Gregory E. Camden; Montagna, Klein & Camden,
           on brief), for appellee.


     Newport News Shipbuilding and Dry Dock Company ("employer")

contends the Workers' Compensation Commission ("commission")

erred in awarding disability compensation benefits to Queen E.

Wiggins ("claimant").   On appeal, employer argues that the

commission erred in finding:   (1) that claimant was totally

disabled as a result of an "injury by accident" to her left

knee; and (2) that employer was required to offer claimant light

duty employment within her knee restrictions.     Because credible

evidence supports the commission's decision, we affirm.




     *
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                                  I.

     "On appeal, we view the evidence in the light most

favorable to the claimant, who prevailed before the commission."

Allen & Rocks, Inc. v. Briggs, 28 Va. App. 662, 672, 508 S.E.2d

335, 340 (1998) (citations omitted).     "'A question raised by

conflicting medical opinion is a question of fact.'"      WLR Foods,

Inc. v. Cardosa, 26 Va. App. 220, 230, 494 S.E.2d 147, 152

(1997) (quoting Dept. of Corrections v. Powell, 2 Va. App. 712,

714, 347 S.E.2d 532, 533 (1986)).      "'Decisions of the commission

as to questions of fact, if supported by credible evidence, are

conclusive and binding on this Court.'"      Id. (quoting Manassas

Ice & Fuel Co. v. Farrar, 13 Va. App. 227, 229, 409 S.E.2d 824,

826 (1991)).   "'The fact that there is contrary evidence in the

record is of no consequence.'"     Id. (quoting Wagner Enters.,

Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991)).

     Claimant, a welder at the shipyard for over nineteen years,

first reported complaints of pain and numbness in her hands on

May 9, 1995 and was diagnosed by the shipyard's medical clinic

as suffering from bilateral carpal tunnel syndrome.     The

following week, claimant suffered a fall while performing light

duty work in the SPF shop and injured her left knee.     The

parties stipulated that claimant's left knee condition

constituted an "injury by accident" and that her pre-existing

bilateral carpal tunnel syndrome was not a compensable

condition.

                                 - 2 -
        The medical evidence established that on May 17, 1995, Dr.

Wayne Johnson, orthopedic surgeon, initially treated claimant's

knee injury.    He diagnosed a "traumatic prepatellar bursitis"

and recommended conservative treatment.      Dr. Johnson excused

claimant from work through May 21, 1995 and returned her to

light duty with restrictions of no bending, stooping, squatting

or lifting greater than 25 pounds.       On May 24, 1995, Dr. Johnson

recommended additional work restrictions including no ladder

climbing and minimum stair climbing through May 31, 1995.

Claimant was discharged from further treatment of her knee and

returned to regular duty without restrictions beginning June 1,

1995.

        During the same period, Dr. Thomas Stiles, orthopedic

surgeon, treated claimant's carpal tunnel syndrome and performed

two carpal tunnel release surgeries on September 27, 1995, and

January 10, 1996.    In the course of treatment for her carpal

tunnel syndrome, claimant also complained of continued problems

with her left knee.    Dr. Stiles ordered an MRI examination that

revealed a "[questionable] tear of the lateral meniscus" and

"patellar chondromalacia."    Dr. Stiles ultimately recommended

arthroscopy surgery, which was performed on November 7, 1996.

He excused claimant from work beginning November 14, 1996

through January 9, 1997.




                                 - 3 -
     On February 2, 1997, Dr. Stiles issued permanent knee

restrictions, including no lifting over 20 pounds, 1 no carrying

weight more than 100 feet, no crawling, no vertical ladders and

occasional kneeling and squatting.     Claimant was also under

permanent wrist restrictions beginning August 7, 1996, which

included no vertical climbing, no crawling, no vibratory tool

use, no overhead work and occasional kneeling.

     Claimant testified that her duties as a welder included

climbing ladders, crawling through holes and carrying a tool bag

and welding line that weighed approximately 100 pounds.

Claimant stated that when she was released to work with

restrictions following her left knee injury, she asked employer

for light duty work but none was available because of her hand

restrictions.   John Allen, claimant's supervisor, testified that

claimant left work on September 25, 1995 for hand surgery and

never returned.   He admitted that the shipyard did not

accommodate some of the hand restrictions, but it could have

accommodated her knee restrictions.

     The commission found that claimant's "bilateral carpal

tunnel syndrome was preexisting and that work excuses related to

this problem have no impact on the knee injury's effect on

claimant's work ability."   Because Dr. Stiles removed claimant


     1
       While the commission noted that claimant was precluded from
lifting more than "90 pounds," the work restriction form
indicates, and the parties agree, that claimant was restricted
from lifting more than "20 pounds."

                               - 4 -
from work following the knee surgery and ultimately recommended

permanent work restrictions due to that injury, the commission

found that claimant was entitled to disability compensation

benefits.

                                 II.

     Employer first contends that because claimant was under

permanent hand restrictions for her non-compensable carpal

tunnel syndrome, she did not sustain a wage earning capacity

loss due to her knee injury.   However, the evidence supports the

commission's conclusion that claimant was entitled to temporary

total and permanent partial disability benefits.   The commission

found:

                 Dr. Stiles' work excuses clearly show
            that the left knee has disabled the claimant
            since the surgery. While she still suffers
            from bilateral carpal tunnel syndrome, this
            does not negate the fact that her treating
            physician removed her from regular duties
            due to knee problems. There is no evidence
            that the claimant's knee injury resolved by
            June 1, 1995. The record shows that Dr.
            Stiles continued to treat the knee condition
            and relate[d] it to the compensable
            incident. Regardless [whether] the claimant
            worked after the accident, the medical
            evidence reflects that her knee continued to
            bother her. There is no evidence of another
            intervening accident or cause of the left
            knee problems.

Because credible medical evidence supports the commission's

finding, it will be upheld on appeal.

     Employer next contends that the commission erred in finding

that it had a duty to offer claimant selective employment.

                                - 5 -
Employer argues that the commission failed to consider that

claimant left her pre-injury employment on September 25, 1995

for hand surgery and never returned.     Thus, employer concludes,

the shipyard did not have a duty to offer selective employment

to claimant within her knee restrictions.

     The commission rejected employer's argument, stating the

following:

                  The claimant sought selective duty from
             the employer but was refused based on hand
             restrictions. There was no evidence that
             the employer offered her employment within
             her knee restrictions. The employer cannot
             argue that the claimant refused selective
             employment without a legitimate offer of
             such. She had permanent light-duty
             restrictions resulting from bilateral carpal
             tunnel syndrome. However, the claimant also
             received separately issued limitations based
             on the compensable knee condition and is
             entitled to benefits accordingly.

As the commission clearly explained, claimant sought selective

duty within her knee restrictions, but was refused based upon

her hand restrictions.    Because selective employment was

unavailable and credible evidence supports this finding, we

affirm.

                                                     Affirmed.




                                 - 6 -